Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "wherein the third process uses at least some recycled third material" in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of substantive examination, examiner will consider claim 17 as dependent upon claim 5, from which proper antecedent basis is established.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Woolworth (US 4028048 A), in view of the attached non-patent literature document to Dalton-Whitfield Solid Waste Authority, hereinafter the DWSWA (please note that the document indicates a publication date of May 04, 2016).
Regarding Claim 1, Woolworth teaches a method of recycling heat during operation of a plant (Column 2 Lines 33-34, “the present invention broadly provides a method for preheating scrap metal with hot metal ingots”) in which equipment for processing at least two different materials is co-located (Figure 2 and 3, the two different materials are the scrap material 52 and the ingots 62) the method comprising:
(a) a first process which processes a first material having a first melting point, wherein, during the first process, the first material is subjected to a first melting process and then subjected to a first cooling process that includes solidification of the first material (Column 1 Lines 17-20, “scrap metal is gathered and charged into a melting furnace, melted, removed from the furnace in molten form, and poured into molds”, in this case the scrap metal being steel as suggested by Column 1 line 17, “steel recycling”);
(b) a second process which processes a second material having a second melting point, during the second process, the second material is subjected to a second melting process and then subjected to a second cooling process that includes solidification of the second material (Column 1 Lines 17-20, “scrap metal is gathered and charged into a melting furnace, melted, removed from the furnace in molten form, and poured into molds” The second process is equivalent to the first, but happens after the first process’ molds are removed); and,
(c) recovering heat from the first cooling process and using at least some of the heat as a heat source for the second melting process (Column 1 Lines 13-16, “preheating scrap metal prior to charging the scrap metal into a melting furnace using the heat stored in metal ingots just removed from a mold”), 
but fails to teach wherein the second melting point is less than the first melting point.
However, the DWSWA teaches processing a material having a lower melting point than that of Woolworth. Specifically, a process for recycling aluminum (“When you send your empty beverage can to the recycling center it is combined with other aluminum cans in a holding area. After there is enough for a truckload the cans are crushed and shaped into a large bale. The bales are sent to the aluminum recyclers where the cans are shredded into tiny pieces. These are then heated into molten aluminum along with thousands of other cans and are formed into an ingot”).
Woolworth and the DWSWA are considered to be analogous because they are in the same field of recycling raw materials. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Woolworth by substituting the scrap materials to be preheated, in Woolworth’s second process, with the aluminum scrap materials of the DWSWA. Thus, modified Woolworth’s second process would preheat a

Regarding Claim 2, modified Woolworth teaches the method of claim 1 wherein the heat recovered from the first cooling process comprises heat recovered during the solidification of the first material (Column 5 Line 67-Column 6 Line 3, “The apparatus, carrying a charge of scrap metal, is then transported over the location of a flatbed rail car, generally designated 12, upon which rests several hot, recently solidified ingots 62 just removed from their molds.” It is understood that an Ingot cools from the outside inwards, as taught by the attached non-patent literature document to the Library of Manufacturing. Therefore, the solidifying process continues after the ingots can be removed from their respective molds).

Regarding Claim 9, modified Woolworth teaches the method of claim 1 wherein recovering heat from the first cooling process comprises using a first heat exchange fluid (Column 2 Lines 39-40, “fluid communication” between ingot and scrap is accomplished by the air) to recover heat from the first cooling process (Column 2 Lines 42-44, “… air in the chamber can circulate past the ingots and through the charge of scrap metal to heat the scrap metal”).

Regarding Claim 14, modified Woolworth teaches the method of claim 1 wherein the first process uses at least some recycled first material (first material is scrap metal, as described in Woolworth Column 1 Line 12, “… method for heating scrap metal”).

Regarding Claim 15, modified Woolworth teaches the method of claim 1 wherein the second process uses at least some recycled second material (second material is recycled aluminum cans, as described by the DWSWA, “How Aluminum Beverage Cans Are Recycled”).

Regarding Claim 16, modified Woolworth teaches the method of claim 15 wherein the first process uses at least some recycled first material (first material is scrap metal, as described in Woolworth Column 1 Line 12, “… method for heating scrap metal”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Woolworth as applied to claim 1 above, and further in view of Li et al. (CN 207662213 U, as cited in the Applicant’s 11/20/2019 IDS), hereinafter Li and the attached non-patent literature document to Sarbu et al. (titled “District Heating System”), hereinafter Sarbu.
Regarding Claim 3, Modified Woolworth teaches the method of claim 1, 
But fails to teach further comprising: (a) recovering heat from the second cooling process and using at least some of the heat recovered from the second cooling process as a heat source for a building, wherein the heat recovered from the second cooling process comprises heat recovered during the solidification of the second material.
However, Li teaches recovering heat from a cooling process (Paragraph 21, “ water vapor generated in the cooling process through air pipe 6 to other heat energy device” It is understood that the heat energy is recovered by the water vapor) comprising heat recovered during the solidification of a material (Paragraph 3, “slag can automatically fall into the slag car, spraying water to the waste residue in the process of transportation and realize quick cooling of slag”),
But fails to teach using the recovered heat as a heat source for a building
Modified Woolworth and Li are considered to be analogous because they are in the same field of residual heat recycling. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Woolworth by implementing a water cooling steam generation system as found in Li.  Thus, modified Woolworth is capable of recovering heat left over in the cooling materials. This would provide the predictable result of supplying energy to other heat energy devices, as suggested by Li (Paragraph 21, where water vapor is supplied to other heat energy devices). 
However, Sarbu teaches using steam as a heat source for a building (with regards to inbuilding equipment, “When steam is supplied, it may be (1) used directly for heating, (2) directed through a pressure-reducing station for use in low-pressure (0–100 kPa) steam space heating and service water heating, or (3) passed through a steam-to-water heat exchanger” In any case, the steam is provided as a heat source for a building).
Modified Woolworth and Sarbu are considered to be analogous because they are in the same field of heating systems. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Woolworth by utilizing the residual heat captured by the steam generation system to heat a building. Thus, modified Woolworth is capable of using recovered heat as a heat source for a building. This would provide the predictable result of providing heat to a consumer, as demonstrated by Sarbu (Figure 5.18. Major components of a district heating system, where the consumer benefits from the use of the supplied heat by direct use or heat exchanger).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Woolworth as applied to claim 1 above, and further in view of Li et al. (CN 207662213 U, as cited in the Applicant’s 11/20/2019 IDS), hereinafter Li.
Regarding Claim 4, Modified Woolworth teaches the method of claim 1, 
But fails to teach, further comprising: (a) recovering heat from the second cooling process and using at least some of the heat recovered from the second cooling process as a heat source in the production of steam, wherein the heat recovered from the second cooling process comprises heat recovered during the solidification of the second material.
However, Li teaches recovering heat from a cooling process and using at least some of the heat recovered from the cooling process as a heat source in the production of steam (Paragraph 21, “ water vapor generated in the cooling process through air pipe 6 to other heat energy device” It is understood that the heat energy is recovered by the water vapor), comprising heat recovered during the solidification of a material (Paragraph 3, “slag can automatically fall into the slag car, spraying water to the waste residue in the process of transportation and realize quick cooling of slag”).
Modified Woolworth and Li are considered to be analogous because they are in the same field of residual heat recycling. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Woolworth by implementing a water cooling steam generation system as found in Li.  Thus, modified Woolworth is capable of recovering heat left over in the cooling materials, and using that heat to produce steam. This would provide the predictable result of supplying energy to other heat energy devices, as suggested by Li (Paragraph 21, where water vapor is supplied to other heat energy devices). 

Claims 5-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Woolworth as applied to claim 1 above, and further in view of the attached non-patent literature document to Smith (“Cady Bag Company”).
Regarding Claim 5, Modified Woolworth teaches the method of claim 1, wherein during the first cooling process, the first material is cooled to a first temperature and a second temperature that is less than the first temperature (It is understood that the steel continues cooling to progressively lower temperatures) , wherein recovering heat from the first cooling process comprises recovering heat as the first material is cooled to the first temperature (during the processes of preheating the Aluminum scrap),
the method further comprises:
(a) a third process which processes a third material having a third melting point and, during the third process, the third material is subjected to a third melting process and then subjected to a third cooling process that includes solidification of the third material (Column 1 Lines 17-20, “scrap metal is gathered and charged into a melting furnace, melted, removed from the furnace in molten form, and poured into molds”); and, 
(b) recovering additional heat from the first cooling process as the first material is cooled to the second temperature (It is understood that in Modified Woolworth, each subsequent preheating process results in the ingots further cooling) and using at least some of the additional heat that is recovered as a heat source for the third melting process (Column 1 Lines 13-16, “preheating scrap metal prior to charging the scrap metal into a melting furnace using the heat stored in metal ingots just removed from a mold”), 
	but fails to teach wherein the third melting point is less than the second melting point.
	However, Smith teaches processing a material having a lower melting point than that of the second process of Modified Woolworth. Specifically, a process for recycling polypropylene (“The Polypropylene Recycling Process comprises the collection, sorting, cleaning, reprocessing by melting and then producing new products …  collected PP products are fed into an extruder where it is melted at 4640F (2400C) and cut into granules. The pellets are then ready to be used in the production of new products” (It is the examiner’s understanding that a polypropylene extrusion process occurs in the order of 464 degrees Fahrenheit (240 degrees Celsius), rather than 4640 degrees Fahrenheit (2400 degrees Celsius) as described above. This is believed to be an error where the degree symbol is represented as a zero)). 
Modified Woolworth and Smith are considered to be analogous because they are in the same field of recycling raw materials. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Woolworth by again substituting the raw material to be preheated with the collected polypropylene products of Smith. Thus, modified Woolworth’s third process would preheat a different third material, with an inherently lower melting point, i.e. polypropylene which has a lower melting point than aluminum. This would provide the predictable result of reducing the energy used in the melting process of Smith, as suggested by Woolworth (Column 11 Lines 35-37, “preheating the scrap in accordance with the present invention can result in an average energy savings on the order of 20%”), with the benefit of utilizing polypropylene in the third process being that solidified polypropylene could be prepared for specific applications requiring polypropylene. 

Regarding Claim 17, modified Woolworth teaches the method of claim 3 (examined as if dependent on claim 5, as previously mentioned), wherein the third process uses at least some recycled third material (Smith teaches the “Polypropylene Recycling Process” for recycling polypropylene).

Regarding Claim 6, modified Woolworth teaches the method of claim 5 wherein the additional heat recovered from the first cooling process is recovered as the first material is cooled from the first temperature to the second temperature (It is understood in modified Woolworth that the additional heat recovered from the cooling first material ingots for the third melting process would be at a temperature lower than the heat recovered for the second melting process).

Regarding Claim 7, modified Woolworth teaches the method of claim 5 further comprising recovering heat from the second cooling process and using at least some of the heat recovered from the second cooling process as a heat source for the third melting process (Column 5 Line 67-Column 6 Line 3, “The apparatus, carrying a charge of scrap metal, is then transported over the location of a flatbed rail car, generally designated 12, upon which rests several hot, recently solidified ingots 62 just removed from their molds” This would be accomplished by using the recently solidified aluminum ingots to also preheat the polypropylene).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Woolworth as applied to claim 5 above, and further in view of Li et al. (CN 207662213 U, as cited in the Applicant’s 11/20/2019 IDS), hereinafter Li and the attached non-patent literature document to Sarbu et al. (titled “District Heating System”), hereinafter Sarbu.
Regarding Claim 3, Modified Woolworth teaches the method of claim 5 wherein, during the first cooling process, the first material is cooled to a third temperature that is less than the second temperature (It is understood that the cooling material gets progressively cooler as the residual heat is used for preheating scrap), the method further comprises recovering further additional heat from the first cooling process as the first material is cooled to the third temperature (As the material cools, it continues to preheat scrap), 
But fails to teach using at least some of the further additional heat as a heat source for a building.
However, Li teaches recovering heat from a cooling process (Paragraph 21, “ water vapor generated in the cooling process through air pipe 6 to other heat energy device” It is understood that the heat energy is recovered by the water vapor; For example, recovering heat from the first material as it cools from its final preheating temperature),
But fails to teach using the recovered heat as a heat source for a building
Modified Woolworth and Li are considered to be analogous because they are in the same field of residual heat recycling. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Woolworth by implementing a water cooling steam generation system as found in Li.  Thus, modified Woolworth is capable of recovering the left over heat in the cooling materials. This would provide the predictable result of supplying energy to other heat energy devices, as suggested by Li (Paragraph 21, where water vapor is supplied to other heat energy devices). 
However, Sarbu teaches using steam as a heat source for a building (with regards to inbuilding equipment, “When steam is supplied, it may be (1) used directly for heating, (2) directed through a pressure-reducing station for use in low-pressure (0–100 kPa) steam space heating and service water heating, or (3) passed through a steam-to-water heat exchanger” In any case, the steam is provided as a heat source for a building).
Modified Woolworth and Sarbu are considered to be analogous because they are in the same field of heating systems. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Woolworth by utilizing the residual heat captured by the steam generation system to heat a building. This would provide the predictable result of providing heat to a consumer, as demonstrated by Sarbu (Figure 5.18. Major components of a district heating system, where the consumer benefits from the use of the supplied heat by direct use or heat exchanger).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Woolworth as applied to claim 5 above, and further in view of Li et al. (CN 207662213 U, as cited in the Applicant’s 11/20/2019 IDS), hereinafter Li.
Regarding Claim 13, modified Woolworth teaches the method of claim 5 wherein, during the first cooling process, the first material is cooled to a third temperature that is less than the second temperature (It is understood that the cooling material gets progressively cooler as the residual heat is used for preheating scrap), the method further comprises recovering further additional heat from the first cooling process as the first material is cooled to the third temperature (As the material cools, it continues to preheat scrap),
But fails to teach using at least some of the further additional heat in the production of steam.
However, Li teaches recovering heat from a cooling process and using at least some of the heat recovered from the cooling process as a heat source in the production of steam (Paragraph 21, “ water vapor generated in the cooling process through air pipe 6 to other heat energy device” It is understood that the heat energy is recovered by the water vapor).
Modified Woolworth and Li are considered to be analogous because they are in the same field of residual heat recycling. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Woolworth by implementing a water cooling steam generation system as found in Li.  Thus, modified Woolworth would recover the residual heat in the cooling ingots after preheating, and use that heat to produce steam. This would provide the predictable result of supplying energy to other heat energy devices, as suggested by Li (Paragraph 21, where water vapor is supplied to other heat energy devices). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Woolworth as applied to claim 5 above, and further in view of the attached non-patent literature document to Scranton Products.
Regarding Claim 18, modified Woolworth teaches the method of claim 5, further comprising selecting a metal as the first material (Aluminum, second material of modified Woolworth, where it is understood that the material’s order is only the in the relevant sequence of materials), selecting a first plastic as the second material (Polypropylene, third material of modified Woolworth), wherein the first plastic has a lower melting point than the metal (Polypropylene has a lower melting point than aluminum)
But fails to teach selecting a second plastic as the third material, wherein the second plastic has a lower melting point than the first plastic.
However, Scranton Products teaches processing a plastic having a lower melting point than the Polypropylene of modified Woolworth. Specifically, a process for recycling High Density Polyethylene, or HDPE (“HDPE then goes through a granulation process, which takes larger pieces of HDPE plastic and shreds it down, or melts it into pellets and granules for later use”).
Modified Woolworth and Scranton Products are considered to be analogous because they are in the same field of recycling raw materials. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Woolworth by substituting the scrap materials to be preheated found in modified Woolworth by the HDPE scrap materials of Scranton Products. Thus, modified Woolworth would a different second plastic, with an inherently lower melting point, i.e. HDPE which has a lower melting point than polypropylene. This would provide the predictable result of reducing the energy used in the melting process of Scranton Products, as suggested by Woolworth (Column 11 Lines 35-37, “preheating the scrap in accordance with the present invention can result in an average energy savings on the order of 20%”), with the benefit of utilizing HDPE in the final process being that solidified HDPE could be prepared for specific applications requiring HDPE.

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Woolworth as applied to claim 5 above, and further in view of the attached non-patent literature document to Scranton Products.
Regarding Claim 19, modified Woolworth teaches the method of claim 5, wherein during the first cooling process, the first material is cooled to a third temperature that is less than the second temperature (It is understood that the cooling material gets progressively cooler as the residual heat is used for preheating scrap), 
and the method further comprises:
(a) a fourth process which processes a fourth material having a fourth melting point, wherein, during the fourth process, the fourth material is subjected to a fourth melting process and then subjected to a fourth cooling process that includes solidification of the fourth material (Column 1 Lines 17-20, “scrap metal is gathered and charged into a melting furnace, melted, removed from the furnace in molten form, and poured into molds”); and, 
(b) recovering further additional heat from the first cooling process as the first material is cooled to the third temperature and using at least some of the further heat that is recovered as a heat source for the fourth melting process (Column 1 Lines 13-16, “preheating scrap metal prior to charging the scrap metal into a melting furnace using the heat stored in metal ingots just removed from a mold”).
But fails to teach the fourth melting point is less than the third melting point.
However, Scranton Products teaches processing a plastic having a lower melting point than the Polypropylene of modified Woolworth. Specifically, a process for recycling High Density Polyethylene, or HDPE (“HDPE then goes through a granulation process, which takes larger pieces of HDPE plastic and shreds it down, or melts it into pellets and granules for later use”).
Modified Woolworth and Scranton Products are considered to be analogous because they are in the same field of recycling raw materials. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Woolworth by substituting the scrap materials to be preheated found in modified Woolworth by the HDPE scrap materials of Scranton Products. Thus, modified Woolworth would a different second plastic, with an inherently lower melting point, i.e. HDPE which has a lower melting point than polypropylene. This would provide the predictable result of reducing the energy used in the melting process of Scranton Products, as suggested by Woolworth (Column 11 Lines 35-37, “preheating the scrap in accordance with the present invention can result in an average energy savings on the order of 20%”), with the benefit of utilizing HDPE in the final process being that solidified HDPE could be prepared for specific applications requiring HDPE.

Regarding Claim 20, modified Woolworth teaches the method of claim 19 wherein, during the second cooling process, the second material is cooled to a fourth temperature and a fifth temperature that is less than the fourth temperature (it is understood that the Aluminum of modified Woolworth would undergo progressively lower temperatures throughout its cooling process) , the method further comprises recovering heat from the second cooling process as the second material is cooled to the fourth temperature and using at least some of the heat recovered from the second cooling process as a heat source for the third melting process (as the Aluminum cools, it can be used to preheat materials with lower melting points, such as the polypropylene) and recovering additional heat from the second cooling process as the second material is cooled to the fifth temperature and using at least some of the additional heat that is recovered from the second cooling process as a heat source for the fourth melting process (as the Aluminum further cools, it can be used to preheat materials with lower melting points, such as the HDPE).

Regarding Claim 21, modified Woolworth teaches the method of claim 19, further comprising recovering heat from the third cooling process and using at least some of the heat recovered from the third cooling process as a heat source for the fourth melting process (The cooling polypropylene is used to preheat the HDPE scrap).

Regarding Claim 22, modified Woolworth teaches the method of claim 19, further comprising selecting a first metal as the first material (Steel, first material of modified Woolworth), selecting a second metal as the second material (Aluminum, second material of modified Woolworth), selecting a first plastic as the third material (Polypropylene, third material of modified Woolworth) and selecting a second plastic as the fourth material (High Density Polyethylene, fourth material of modified Woolworth), wherein the second plastic has a lower melting point than the first plastic (HDPE has a lower melting point than Polypropylene, 130 versus 160 degrees Celsius), wherein the first plastic has a lower melting point than the second metal (Polypropylene has a lower melting point than Aluminum, 160 versus 660 degrees Celsius), and wherein the second metal has a lower melting point than the first metal (Aluminum has a lower melting point than steel, 660 versus 1371-1540 degrees Celsius).

Regarding Claim 23, modified Woolworth teaches the method of claim 19, wherein the fourth process uses at least some recycled fourth material (Scranton Products teaches using recycled HDPE in “How is HDPE Recycled?”).

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Woolworth in view of the attached non-patent literature to Smith.
Regarding Claim 1, Woolworth teaches a method of recycling heat during operation of a plant (Column 2 Lines 33-34, “the present invention broadly provides a method for preheating scrap metal with hot metal ingots”) in which equipment for processing at least two different materials is co-located (Figure 2 and 3, the two different materials are the scrap material 52 and the ingots 62) the method comprising:
(a) a first process which processes a first material having a first melting point, wherein, during the first process, the first material is subjected to a first melting process and then subjected to a first cooling process that includes solidification of the first material (Column 1 Lines 17-20, “scrap metal is gathered and charged into a melting furnace, melted, removed from the furnace in molten form, and poured into molds”, in this case the scrap metal being steel as suggested by Column 1 line 17, “steel recycling”);
(b) a second process which processes a second material having a second melting point, during the second process, the second material is subjected to a second melting process and then subjected to a second cooling process that includes solidification of the second material (Column 1 Lines 17-20, “scrap metal is gathered and charged into a melting furnace, melted, removed from the furnace in molten form, and poured into molds” The second process is equivalent to the first, but happens after the first process’ molds are removed); and,
(c) recovering heat from the first cooling process and using at least some of the heat as a heat source for the second melting process (Column 1 Lines 13-16, “preheating scrap metal prior to charging the scrap metal into a melting furnace using the heat stored in metal ingots just removed from a mold”), 
but fails to teach wherein the second melting point is less than the first melting point.
However, Smith teaches processing a material having a lower melting point than that of Woolworth. Specifically, a process for recycling polypropylene (“The Polypropylene Recycling Process comprises the collection, sorting, cleaning, reprocessing by melting and then producing new products …  collected PP products are fed into an extruder where it is melted at 4640F (2400C) and cut into granules. The pellets are then ready to be used in the production of new products” (It is the examiner’s understanding that a polypropylene extrusion process occurs in the order of 464 degrees Fahrenheit (240 degrees Celsius), rather than 4640 degrees Fahrenheit (2400 degrees Celsius) as described above. This is believed to be an error where the degree symbol is represented as a zero)). 
Woolworth and Smith are considered to be analogous because they are in the same field of recycling raw materials. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Woolworth by substituting the raw material to be preheated, in Woolworth’s second process, with the collected polypropylene products of Smith. Thus, modified Woolworth’s second process would preheat a different second material, with an inherently lower melting point, i.e. polypropylene which has a lower melting point than steel. This would provide the predictable result of reducing the energy used in the melting process of Smith, as suggested by Woolworth (Column 11 Lines 35-37, “preheating the scrap in accordance with the present invention can result in an average energy savings on the order of 20%”), with the benefit of utilizing polypropylene in the second process being that solidified polypropylene could be prepared for specific applications requiring polypropylene. 

Regarding Claim 8, modified Woolworth teaches the method of claim 1, further comprising selecting a metal as the first material (Steel, material of Woolworth) and selecting a plastic as the second material (Polypropylene, material of Smith).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 10, the limitation, wherein the first heat exchange fluid conveys the heat recovered from the first cooling process to a reactor containing a second heat exchange fluid, using at least some of the heat as a heat source for the second melting process comprises using the second heat exchange fluid to convey at least some of the heat, which was recovered from the first cooling process, to the second melting process, is not disclosed by the prior art of record. Furthermore, the prior art of record does not render this limitation obvious. This is because only one heat exchange fluid is taught, with no motivation to involve a second, in Woolworth, i.e. the heated air that preheats the scrap.  
Regarding Claim 11, claim 11 depends from claim 10, so it inherently has allowable subject matter. However, using a liquid metal as a heat exchange fluid is a known means in the art. 

Examiner’s Note: Examiner notes that some potentially distinguishing features from the prior art, at least represented via the Applicant’s Drawings, are as follows: 140a, 132a, 134a, with reactor 139 in-between, coupled to 140b, 132b, 134. This arrangement being between two furnace/mold arrangements, per se. Examiner kindly points this potentially distinguishing feature out for Applicant’s consideration to incorporate these features into the claim language so that the claim language is a better representation of the Applicant’s actual invention as disclosed. These features partially (or more broadly) appear to be captured in dependent claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4655436 A –recycling flue gas heat
CN 108955283 A – Heat recycling by steam generation from cast, “smelting afterheat recycling”
WO 2018083433 A1 – Scrap heated by cooling of “newly cast steel slab” Liquid metal coolant, lead bismuth eutectic (LBE), sent to a HRSG
WO 2016062922 A1 – Casting cooled by water, steam used for electricity then district heating
WO 2015038027 A1 – Liquid metal cooling
US 3521868 A – Using the cast metal billets residual heat to preheat scrap
US 3078529 A – Liquid metal cooled mold
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT JOSEPH WOLFORD/Examiner, Art Unit 3762                

/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762